1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     RICHARD D. AUSTIN,                                     Case No. 3:19-cv-00274-MMD-WGC

10                                          Plaintiff,               ORDER
             v.
11
      SONYA CARILLO, et al.,
12
                                       Defendants.
13

14

15
     I.     DISCUSSION
16
            Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
17
     (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has
18
     filed an application to proceed in forma pauperis. (ECF No. 1, 1-1).
19
            Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to
20
     28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to
21
     proceed in forma pauperis and attach both an inmate account statement for the past
22
     six months and a properly executed financial certificate. Plaintiff has not an inmate
23
     account statement. (See ECF No. 1). Therefore, the in forma pauperis application is
24
     denied without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No.
25
     1-1), but will not file it until the matter of the payment of the filing fee is resolved. Plaintiff
26
     will be granted an opportunity to cure the deficiencies of his application to proceed in
27
     forma pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff
28
                                                         1
1
     chooses to file a new application to proceed in forma pauperis he must file a fully complete
2
     application to proceed in forma pauperis, including both an inmate account statement for
3
     the past six months and a properly executed financial certificate.
4
     II.    CONCLUSION
5
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
6
     in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
7
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
8
     approved form application to proceed in forma pauperis by a prisoner, as well as the
9
     document entitled information and instructions for filing an in forma pauperis application.
10
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
11
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
12
     the correct form, including both an inmate account statement for the past six months and
13
     a properly executed financial certificate, in compliance with 28 U.S.C. § 1915(a); or
14
     (2) pay the full $400 fee for filing a civil action (which includes the $350 filing fee and the
15
     $50 administrative fee).
16
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
17
     dismissal of this action may result.
18
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
19
     (ECF No. 1-1), but shall not file it at this time.
20
            DATED: May 28, 2019.
21

22
                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                     2
